UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414) 299-2295 Date of fiscal year end: September 30 Date of reporting period: June 30, 2014 Item 1. Schedule of Investments. Ironclad Managed Risk Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS – 0.4% CALL OPTIONS – 0.3% S&P 500 Index Exercise Price: $1,935.00, Expiration Date: July 3, 2014 $ Exercise Price: $1,965.00, Expiration Date: July 3, 2014 Exercise Price: $1,965.00, Expiration Date: July 11, 2014 Exercise Price: $1,965.00, Expiration Date: July 18, 2014 TOTAL CALL OPTIONS (Cost $852,526) PUT OPTIONS – 0.1% S&P 500 Index Exercise Price: $1,945.00, Expiration Date: July 18, 2014 Exercise Price: $1,950.00, Expiration Date: July 18, 2014 TOTAL PUT OPTIONS (Cost $625,907) TOTAL PURCHASED OPTIONS CONTRACTS (Cost $1,478,433) Principal Amount SHORT-TERM INVESTMENTS – 99.5% $ UMB Money Market Fiduciary, 0.01%1 United States Treasury Bill 0.00%, 7/3/2014 0.00%, 8/7/2014 SHORT-TERM INVESTMENTS (Cost $326,747,541) TOTAL INVESTMENTS – 99.9% (Cost $328,225,974) Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS –100.0% $ Number of Contracts WRITTEN OPTIONS CONTRACTS – (0.2)% CALL OPTIONS – (0.1)% S&P 500 Index ) Exercise Price: $1,960.00, Expiration Date: July 3, 2014 ) ) Exercise Price: $1,980.00, Expiration Date: July 3, 2014 ) ) Exercise Price: $1,985.00, Expiration Date: July 11, 2014 ) ) Exercise Price: $1,990.00, Expiration Date: July 18, 2014 ) TOTAL CALL OPTIONS (Proceeds $290,259) (156,500 ) Ironclad Managed Risk Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Number of Contracts Value WRITTEN OPTIONS CONTRACTS (Continued) PUT OPTIONS – (0.1)% S&P 500 Index ) Exercise Price: $1,875.00, Expiration Date: July 3, 2014 $ ) ) Exercise Price: $1,910.00, Expiration Date: July 3, 2014 ) ) Exercise Price: $1,900.00, Expiration Date: July 11, 2014 ) ) Exercise Price: $1,890.00, Expiration Date: July 18, 2014 ) ) Exercise Price: $1,895.00, Expiration Date: July 18, 2014 ) ) Exercise Price: $1,900.00, Expiration Date: July 18, 2014 ) TOTAL PUT OPTIONS (Proceeds $735,800) ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $1,026,059) ) 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Ironclad Managed Risk Fund NOTES TO SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) Note 1 – Organization Ironclad Managed Risk Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund’s primary investment objective is to achieve current income and gains. The Fund commenced investment operations on October 14, 2010. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day. Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Options are valued at the mean between the last available bid and asked prices used. Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type. All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees. Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date. Realized gains and losses on investments are determined on the identified cost basis. Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis. Withholding taxes on foreign dividends have been provided for in accordance with the company’s understanding of the applicable country’s tax rules and rates. Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method. Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each fund or an alternative allocation method can be more appropriately made. Ironclad Managed Risk Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued June 30, 2014 (Unaudited) (c) Options The Fund utilizes options in an attempt to generate gains from option premiums or to reduce overall portfolio risk. When the Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current market value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains. The difference between the premium and the amount paid or received on affecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss. If a call option is exercised, the premium received is added to the proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions. If a put option is exercised, the premium received is subtracted from the proceeds of the sale in determining whether the Fund has realized a gain or a loss on investment transactions. The Fund, as a writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. (d) Money Market Investments The Ironclad Managed Risk Fund invests a significant amount (53.8% as of June 30, 2014) in the UMB Money Market Fiduciary. The UMB Money Market Fiduciary acts as a bank deposit for the Fund, providing an interest bearing account for short-term investment purposes. This investment vehicle is not publically traded on open markets, and is subject to the risk of the financial condition of UMB Bank. Note 3 – Federal Income Taxes At June 30, 2014, gross unrealized appreciation and depreciation of investments based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Ironclad Managed Risk Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued June 30, 2014 (Unaudited) · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of June 30, 2014, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 3* Total Assets Investments Purchased Options Contracts $ $
